Mr. Justice Cartwright delivered the opinion of the court: A. G. Kennedy and others filed a complaint with the Public Utilities Commission concerning the steam-heat rates charged by the DeKalb-Sycamore Electric Company in the city of DeKalb, and the commission, after a hearing, entered an order on April 30, 1917. The order was served upon the parties interested shortly after it was entered, and within thirty days after the date of the order, Kennedy, for himself and associates, filed with the clerk of the circuit court of Sangamon county a notice of appeal and a copy of the notice with the secretary of the commission. Upon receipt of the notice the secretary wrote to Kennedy that the approximate cost of preparing the record would be $225 and upon receipt of that amount he would file the record as prescribed by law. The money demanded was not paid and the cause was set for hearing in the circuit court on October 9, 1917, when the electric company filed a motion, supported by affidavit, to have the appeal dismissed for a failure to' pay for the record and have it filed as required by law. The parties appearing filed a counter-motion to require the commission to file the record. The cause was continued until May 15, 1918, when the motions were heard, and the court denied the motion to dismiss the appeal and ordered the commission to file the record within five days. From that order the electric company and commission appealed to this court. The act entitled “An act to provide for the regulation of public utilities,” (Laws of 1913, p. 459,) provides for uniform and reasonable rates for service by a public utility, and B section 64 provides for a complaint by any person setting forth any act or thing done or omitted to be done in violation or claimed to be in violation of any provision of the act, and section 65 provides for a hearing of the complaint. Section 68 provides that within thirty days after the service of any order or decision of the commission any person or corporation affected by the order or decision may appeal to the circuit court of Sangamon county and shall file with the secretary of the commission written notice of the appeal. The commission, upon the filing of such notice of appeal, is required, within five days thereafter, to file with the clerk of the circuit court a certified copy of the order appealed from and within ten days thereafter the record provided by the statute. That record is to be a transcript of the testimony, together with all exhibits or copies thereof introduced and all information secured by the commission on its own initiative and considered by it in rendering its order or decision, and of the pleadings, record and proceedings in the case. The section contains a proviso that the person or corporation taking the appeal, and the commission, may stipulate that a specified portion, only, of the evidence shall be certified to the court. The duty of filing with the clerk of the court, in case of appeal, the transcript of the record within a specified time is imposed upon the commission and not upon any party to the proceeding, and the question to be decided is whether the commission is entitled to fees for the making of the transcript and excused from performing the duty enjoined upon it until such fees are paid. Fees for the performance of any duty imposed upon a public officer are only authorized where specifically provided for and fixed by statute, but where they are so provided for and fixed the officer is not required to perform the duty until his fees are paid. (People v. Rockwell, 2 Scam. 3; People v. Harlow, 29 Ill. 43; Meserve v. Delaney, 112 id. 353.) The Fees and Salaries act, which covers in a general way the fees which may be charged and collected by public officers, does not authorize the charge made in this case, and the only ground upon which it is claimed is section 7 of the Public Utilities act, which authorizes the commission to charge and collect the following fees: “For copies of papers and records not required to be certified or otherwise authenticated by the commission, ten cents for each folio; for certified copies of evidence and proceedings before the commission or of official documents and orders filed in its office fifteen cents for each folio, and one dollar for every certificate under seal affixed thereto.” There is a proviso that no fees shall be charged or collected for copies of papers, records or official documents furnished to any city or public officers for use in their official capacity. The section does not in terms nor by its natural meaning apply to a transcript of record to be filed in a judicial proceeding to which the commission is a party, but it evidently applies to copies not certified furnished to parties for their information and certified copies which may be used as evidence in prosecutions or suits where such evidence may be material and competent. If it is considered possible to extend the meaning of the section to the transcript of its record which the commission is required to file on appeal the scope and purpose of the act are material, and if such a construction would lead to unjust results and tend to defeat the purpose of the act it ought not to be adopted. The purpose of the act, as declared in the title, is regulation of public utilities, and the whole object of the act is to secure to the public proper and efficient service by public utilities at uniform and reasonable rates. To accomplish that object the act takes from public utilities and the persons served by them the right to make their own contracts and authorizes the commission to fix reasonable rates to protect and conserve the public interest. The act authorizes a complaint by any person that the rate charged for service is unjust and unreasonable. The amount involved as to one or several persons complaining of an unreasonable rate may be, and ordinarily is, very small, and the burden of making a complaint and having a hearing necessarily involves considerable expense. The State provides annual salaries for members of the commission and payment for all assistance, with ample appropriations for every expense involved in securing and protecting public interests. It ought not to be presumed that the General Assembly intended to add to the necessary burden and expense the payment of a substantial sum of money as fees to the commission for the privilege of having a judicial determination whether its order is lawful or reasonable. To give section 7 such an interpretation would perhaps in the majority of cases cause one who believes he is charged an unreasonable rate, to bear the ills he has rather than incur the expense of securing a review of an order made by the commission. This case is a striking illustration of the injustice that would result from such a construction of section 7, where complaint was made by a few persons of unreasonable charges for steam heat in DeKalb. The statute allows to the clerk and officers of the circuit court fees for their services, and the parties appealing to the court must pay the fees for services rendered for them and can never recover them back. Costs are only recoverable when awarded by the statute, and where the General Assembly has not authorized a recovery there cannot be any judgment of the successful party for his costs. Courts have no power to award costs against anyone except by authority derived from the statute. (Smith v. McLaughlin, 77 Ill. 596; Dobler v. Village of Warren, 174 id. 92; Roby v. Chicago Title and Trust Co. 194 id. 228.) The proceeding in the circuit court does not come within any provision of the Cost act, and the party successful in the circuit court cannot recover his costs against the opposite party. To give section 7 the construction contended for would lead to most unjust results and would tend to defeat the purpose of the act. By the statute the duty of filing-the transcript within a specified time is enjoined upon the commission, and there is no analogy between the statute and statutory provisions for filing the transcript in case of an appeal in actions at law or in equity. Where there is such an appeal the duty of filing the transcript of the record rests upon the appellant, and the transcript must be secured and filed by him within a specified time or the appeal will be dismissed, while in case of an appeal from an order of the commission there is no such duty or provision. The court did not err in ordering the commission to file the transcript, and the order is affirmed. Order affirmed.